Filed 4/4/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 42







Larry Allen Froistad, Jr., 		Plaintiff and Appellant



v.



Robyn Schmalenberger, Warden, 

North Dakota State 

Penitentiary, Eddy Wilson, 

Warden, Wyoming State 

Penitentiary, 		Defendants and Appellees







No. 20120381







Appeal from the District Court of Bowman County, Southwest Judicial District, the Honorable Zane Anderson, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek, 402 1st Street NW, Mandan, ND 58554-3118, for plaintiff and appellant.



James D. Gion, State’s Attorney, 23 Main Avenue, P.O. Box 101, Regent, ND 58650-0101, for defendants and appellees.

Froistad v. Schmalenberger

No. 20120381



Per Curiam.

[¶1]	Larry Froistad appeals a district court order summarily denying his petition for 

post-conviction relief without an evidentiary hearing.  Froistad argues the State withheld exculpatory evidence and newly discovered evidence warrants a new trial.  Froistad sought and was denied post-conviction relief after a full hearing.  Denial of Froistad’s requested relief was affirmed.  
Froistad v. State
, 2002 ND 52, 641 N.W.2d 86.  We affirm under N.D.R.App.P. 35.1(a)(7).  
Steen v. State
, 2007 ND 123, ¶ 13, 736 N.W.2d 457 (“[M]isuse of process occurs when a post-conviction relief applicant ‘presents a claim for relief which the applicant inexcusably failed to raise either in a proceeding leading to judgment of conviction and sentence or in a previous postconviction proceeding.’”) (quotation omitted).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom